Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “wherein the second region of the processing column” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 did not recite “processing column”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11, 12, 14-19, 22, 25-27 and 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher et al. US 2015/0352568 A1.
Maher teaches a method for coating microparticle comprises: introducing particulate material to the Wurster coating apparatus comprising a column sleeve, adding liquid coating through a spray nozzle for coating onto the particulate, adding dry powder excipient to the Wurster coating apparatus having a column sleeve through an inlet, wherein the dry powder is stored in a separate chamber.  See Examples 1-2; Claims and Figs. 1-6.  Column chamber is found in Fig. 4.  Particulate includes active agent having particle size of 5-100 microns.  See paragraphs 0067.  Powder includes dry powder excipients comprising talc and/or magnesium stearate.  See paragraphs 0065-0066.  Coating with at least one polymer, and dry powder excipient such as talc is found in Examples 1-2.  Coating with polymer to controlled drug release is found in Examples 1-2.           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 12, 14-19, 22, 25-27 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Oshlack et al. US 5,411,745, in view of Maher et al. US 20150352568 A1.

While Oshlack teaches the use of a Wurster fluidized-bed to apply coating onto the drug particle, Oshlack does not teach the claimed apparatus.
 Maher teaches a method for coating microparticle comprises: introducing particulate material to the Wurster coating apparatus comprising a column sleeve, adding liquid coating through a spray nozzle for coating onto the particulate, adding dry powder excipient to the Wurster coating apparatus having a column sleeve through an inlet, wherein the dry powder is stored in a separate chamber.  See Examples 1-2; Claims and Figs. 1-6.  Column chamber is found in Fig. 4.  Particulate includes active agent having particle size of 5-100 microns.  See paragraphs 0067.  Powder includes dry powder excipients comprising talc and/or magnesium stearate.  See paragraphs 0065-0066.  Coating with at least one polymer, and dry powder excipient such as talc is found in Examples 1-2.  Coating with polymer to controlled drug release is found in Examples 1-2.           
Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to use the coating apparatus in view of the teaching of Maher with the expectation of at least similar result.  This is because Maher teaches an improved Wurster fluidized bed apparatus for coating particulate materials with powder, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615